Title: To James Madison from Albert Gallatin, 17 September 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York 17th Septer. 1810
I have received the papers for Mr Poinsett and delivered them to him. We have found a vessel which will sail for Rio Janeiro in two or three weeks; it is the only one bound to Brasils & there is none for La Plata even if it was advisable to go directly there. Every circumstance corroborates the opinion that England will try to govern the Spanish colonies through a nominal Spanish regency, and will for that purpose keep up a war in some one corner of Spain, and oppose revolutionary movements in the colonies. I think also that she will attempt to take possession of Cuba where the Spanish regency may if necessary be removed. The English interest and prejudices against us arising from that source will therefore be the principal obstacles to our views in that quarter. These being merely commercial and both on that account & from political motives opposed to an undue British ascendancy, we may expect new sources of collision. Florida & Cuba are by far the most important objects & will require some immediate decision. In relation to the last might not Erving be sent to Havannah? which has an immediate connection with Florida, & may become a central point of communication both for Mexico and the Caracas coast?
I expect to set off this day week for Washington where I presume you intend to be about the beginning of October. With great respect Your obedt. Servt.
Albert Gallatin
